Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment
2.	Applicant' s amendment filed on 01/03/2022 has been entered. Claims 1 and 11 have been amended and claims 4 and 14 are cancelled. Claims 1-3, 5-13 and 15-20 are still pending in this application with claims 1 and 11 being independent. 
Claim Objections
3.	Claims 8 and 18 are objected to because of the following informalities:  In each of the claims 8 and 18, the words ‘Realease-15 and Realease-16’ need to be corrected as the words ‘Re.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
5.	Claims 1, 2, 3, 5, 9, 11, 12, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1).
Regarding claim 1, TSUTOMU MU teaches a method (see page 1, Abstract and Fig.11), comprising: determining, by a processor of an apparatus (see Fig.11 for an apparatus/UE & block 1102 for processor and page 18, lines 7-8), a first physical downlink control channel (PDCCH) monitoring configuration and a second PDCCH monitoring configuration (see Fig.3 and page 9, lines 35-42 wherein the UE according to the first monitoring period for monitoring the PDCCH, is mentioned and also wherein the base station indicating the second monitoring period, and the UE is configured to monitor the PDCCH according to the second monitoring period, is mentioned and also see page 10, lines 6-13 wherein UE according to the first monitoring period for monitoring the PDCCH during the process, is mentioned and also the UE monitoring the PDCCH according to the second detection period so that the UE PDCCH monitoring being adaptive to the change of UE communication service data amount, is mentioned and also see page 13, lines 7-19); using, by the processor, the first PDCCH monitoring configuration to perform PDCCH monitoring (see page 9, lines 35-44 wherein the UE ); determining, by the processor, whether a switch condition is triggered (see page 10,lines 21-27, wherein the UE for monitoring the PDCCH according to the first monitoring period, if in the process of monitoring the communication service data of the UE is reduced, and the range of the second amplitude greater than threshold value (that includes switch condition), is mentioned and also determining a second monitoring period according to the reduced amplitude of the communication service data of the UE, is mentioned and also see page 11, lines 1-3); and switching, by the processor, to the second PDCCH monitoring configuration to perform the PDCCH monitoring in an event that the switch condition is triggered (see page 10, lines 25-27 wherein the UE monitoring the PDCCH according  to the second monitoring period, in which case, the second monitoring period may be greater than the first monitoring period, is mentioned and also see page 11, lines 15-23). 
TSUTOMU MU teaches the above method, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the above method, wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern, and wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern. 
	However, BEHRAVAN et al. teach a method (see Abstract and Fig.10A), wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern and wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern (see para [0016] wherein the PDCCH search space fewer than the configured number of blind decodes (that includes coarse PDCCH scheduling pattern), is mentioned and also see para [0017] wherein the monitoring configuration (that includes first/second PDCCH monitoring configuration) comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes both coarse PDCCH scheduling pattern and fine PDCCH scheduling pattern based on number of blind decodes), is mentioned and also see paragraphs [0019] & [0021]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a coarse PDCCH scheduling pattern and also to have the second PDCCH monitoring configuration comprising a fine PDCCH scheduling pattern, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) monitoring occasions to efficiently use available blind decoding opportunities in 5G wireless communication system. 
Regarding claim 11, TSUTOMU MU teaches an apparatus (see page 1, Abstract and Fig.11 for an apparatus ), comprising: a transceiver (see Fig.11, block 1116 and page 18, 2nd para) which, during operation, wirelessly communicates with network nodes of a wireless network (see page 19, lines 4-6 wherein communication component 1116 of the device being configured to facilitate the device 1100 and (see Fig.3 and page 9, lines 35-42 wherein the UE according to the first monitoring period for monitoring the PDCCH, is mentioned and also wherein the base station indicating the second monitoring period, and the UE is configured to monitor the PDCCH according to the second monitoring period, is mentioned and also see page 10, lines 6-13 wherein UE according to the first monitoring period for monitoring the PDCCH during the process, is mentioned and also the UE monitoring the PDCCH according to the second detection period so that the UE PDCCH monitoring being adaptive to the change of UE communication service data amount, is mentioned and also see page 13, lines 7-19); using the first PDCCH monitoring configuration to perform PDCCH monitoring (see page 9, lines 35-44 wherein the UE performing PDCCH monitoring during the first monitoring period, is mentioned); determining whether a switch condition is triggered (see page 10, lines 21-27, wherein the UE for monitoring the PDCCH according to the first monitoring period, if in the process of monitoring the communication service data of the UE is reduced, and the range of the second amplitude greater than threshold value (that includes switch condition), is mentioned and also determining a second monitoring period according to the reduced amplitude of the communication service data of the UE, is mentioned and ); and switching to the second PDCCH monitoring configuration to perform the PDCCH monitoring in an event that the switch condition is triggered (see page 10, lines 25-27 wherein the UE monitoring the PDCCH according  to the second monitoring period, in which case, the second monitoring period may be greater than the first monitoring period, is mentioned and also see page 11, lines 15-23). 
TSUTOMU MU teaches the above apparatus, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the above apparatus, wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern, and wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern. 
	However, BEHRAVAN et al. teach an apparatus (see Abstract and Fig.10A), wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern and wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern (see para [0016] wherein the PDCCH search space monitoring configuration comprising an indication whether a search space may be monitored using fewer than the configured number of blind decodes (that includes coarse PDCCH scheduling pattern), is mentioned and also see para [0017] wherein the monitoring configuration (that includes first/second PDCCH monitoring configuration) comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes fine PDCCH scheduling pattern based on number of blind decodes), is mentioned and also see paragraphs [0019] & [0021]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a coarse PDCCH scheduling pattern and also to have the second PDCCH monitoring configuration comprising a fine PDCCH scheduling pattern, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) monitoring occasions to efficiently use available blind decoding opportunities in 5G wireless communication system.
	Regarding claims 2 and 12, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU teaches the above method/apparatus, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the method/apparatus, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring pattern, and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring pattern which is different from the first PDCCH monitoring pattern.                                                                                                                                                                                                                                                                                                              
	However, BEHRAVAN et al. teach the method/apparatus, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring pattern and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes first PDCCH monitoring pattern and second PDCCH monitoring pattern), is mentioned and the method further comprising monitoring each search space according to the monitoring configuration (i.e., the monitoring periodicity and the number of blind decodes), is mentioned, also see para [0016] wherein the PDCCH search space monitoring configuration further comprising an indication whether a search space may be monitored using fewer than the configured number of blind decodes & the indication whether the search space may be monitored using fewer than the configured number of blind decodes comprising an indication of whether a search space is a common search space or a user equipment specific search space, is mentioned and also see para [0017]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a first PDCCH monitoring pattern and also to have the second PDCCH monitoring configuration comprising a second PDCCH monitoring pattern which is different from the first PDCCH monitoring pattern, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing 
Regarding claims 3 and 13, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
TSUTOMU MU further teaches the method/apparatus of claims 1 and 11, wherein the switch condition comprises that a packet arrival pattern or a traffic type is changed (see page 10, lines 28-37 wherein the UE changing to the second PDCCH monitoring period based on video playing type communication service (that includes change of traffic type), is mentioned). 
Regarding claim 5, TSUTOMU MU and BEHRAVAN et al. together teach the method of claim 1.
	TSUTOMU MU teaches the above method of claim 1, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the method of claim 1, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring configuration parameter, and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring configuration parameter which is different from the first PDCCH monitoring configuration parameter. 
	However, BEHRAVAN et al. teach the method of claim 1, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring configuration parameter and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring configuration parameter which is different from the first PDCCH monitoring configuration parameter (see para [0014] wherein wireless device for each search space of a plurality of search spaces over a plurality of slots, is mentioned and  the method further comprising monitoring each search space according to the monitoring configuration (i.e., the monitoring periodicity and which includes both first PDCCH monitoring configuration parameter/periodicity and second PDCCH monitoring configuration parameter/periodicity), is mentioned and also see para [0037] wherein monitoring periodicity being configured for a set of physical downlink control channel (PDCCH) candidates within the CORESET and different monitoring periodicities (that include both first PDCCH monitoring configuration parameter/periodicity and second PDCCH monitoring configuration parameter/periodicity) for different search spaces providing flexibility, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a first PDCCH monitoring configuration parameter and also to have the second PDCCH monitoring configuration comprising a second PDCCH monitoring configuration parameter which is different from the first PDCCH monitoring configuration parameter, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) 
Regarding claim 15, TSUTOMU MU and BEHRAVAN et al. together teach the apparatus of claim 1.
	TSUTOMU MU teaches the above apparatus of claim 1, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the above apparatus of claim 11, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring periodicity, and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring periodicity which is different from the first PDCCH monitoring periodicity. 
	However, BEHRAVAN et al. teach the apparatus, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring periodicity and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring periodicity which is different from the first PDCCH monitoring periodicity (see para [0014] wherein wireless device monitoring signals comprising receiving a PDCCH search space monitoring configuration from a network node & the monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots, is mentioned and  the method further comprising monitoring each search space according to the monitoring configuration (i.e., the monitoring periodicity and which includes both first PDCCH monitoring periodicity and second PDCCH monitoring periodicity), is mentioned and also see para [0037] wherein monitoring periodicity being configured for PDCCH) candidates within the CORESET and different monitoring periodicities (that include both first PDCCH monitoring periodicity and second PDCCH monitoring periodicity) for different search spaces providing flexibility, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a first PDCCH monitoring periodicity and also to have the second PDCCH monitoring configuration comprising a second PDCCH monitoring periodicity which is different from the first PDCCH monitoring periodicity, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) monitoring occasions to efficiently use available blind decoding opportunities in 5G wireless communication system.
Regarding claims 9 and 19, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU teaches the above method/apparatus of claims 1 and 11, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the method/apparatus of claims 1 and 11, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring span configuration, and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring span configuration which is different from the first PDCCH monitoring span configuration. 
[0017] wherein the monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes both first PDCCH monitoring span configuration and second PDCCH monitoring span configuration), is mentioned and also para [0016] wherein the search space being monitored using fewer than the configured number of blind decodes comprising an indication of whether a search space is a common search space or a user equipment specific search space, is mentioned and also see para [0058]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a first PDCCH monitoring span configuration and also to have the second PDCCH monitoring configuration comprising a second PDCCH monitoring span configuration which is different from the first PDCCH monitoring span configuration, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) monitoring occasions to efficiently use available blind decoding opportunities in 5G wireless communication system.
s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1) and further in view of Xu (US Pub. No: 2021/0037558 A1).
Regarding claims 6 and 16, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU and BEHRAVAN et al. together are silent in teaching the method/apparatus of claims 1 and 11, further comprising/wherein, during operation, the processor further performs operations comprising: switching dynamically between two search space sets with two different associated periodicities. 
	However, Xu teaches a method/apparatus (see Abstract and Fig.8) comprising switching dynamically between two search space sets with two different associated periodicities (see para [0086] wherein the terminal device determining based on the first timer to perform PDCCH monitoring based on the first PDCCH search space configuration or the second PDCCH search space configuration, is mentioned and also if the terminal device does not detect the PDCCH for the terminal device in the corresponding PDCCH search space, a count of the first timer is increased and when the first timer expires, the terminal device switching to a PDCCH search space corresponding to the second PDCCH search space configuration for PDCCH monitoring, is mentioned and also see para [0087] wherein the count of the first timer may be a count of time, or  a count of PDCCH search space cycles (that includes two search space sets with two different associated periodicities), is mentioned).
.
7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1) and further in view of KIM et al. (US Pub. No: 2020/0367253 A1).
Regarding claims 7 and 17, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU and BEHRAVAN et al. together are silent in teaching the method/apparatus of claims 1 and 11, further comprising/wherein, during operation, the processor further performs operations: transmitting, by the processor/via the transceiver, an uplink signal to indicate a need to switch to the first PDCCH monitoring configuration or the second PDCCH monitoring configuration. 
	However, KIM et al. teach a method/apparatus (see Abstract and Fig.15 for UE) comprising transmitting, by processor/via transceiver, an uplink signal to indicate a need to switch to the first PDCCH monitoring configuration or the second PDCCH monitoring configuration (see para [0223] wherein the eNB receiving signal for the PDCCH 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of TSUTOMU MU and BEHRAVAN et al. to include transmitting, by processor/via transceiver, an uplink signal to indicate a need to switch to the first PDCCH monitoring configuration or the second PDCCH monitoring configuration, disclosed by KIM et al. in order to provide an effective mechanism for dynamically changing control channel configuration information in order to more effectively reduce power consumption of a terminal according to downlink control channel monitoring in wireless communication system.
8.	Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1) and further in view of LIN et al. (US Pub. No: 2020/0169991 A1).
Regarding claims 8 and 18, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
TSUTOMU MU and BEHRAVAN et al. together are silent in teaching the method/apparatus of claims 1 and 11, wherein the first PDCCH monitoring configuration comprises a Release-15 number of control channel element (CCE) and blind decoding (BD) budget, and wherein the second PDCCH monitoring configuration comprises a Release-16 number of CCE and BD budget which is different from the Realease-15 number of CCE and BD budget. 
(see para [0050] wherein the UE performing PDCCH monitoring based on the first PDCCH monitoring configuration and the second PDCCH monitoring configuration, wherein the slot CCE limit of the first PDCCH monitoring configuration being different from the slot CCE limit of the second PDCCH monitoring configuration, is mentioned, also the slot CCE limit of the first PDCCH monitoring configuration  being 56 when .mu. is 0 (that includes Realease-15 number of CCE) and on the other hand, for the second PDCCH monitoring configuration (e.g. for URLLC service that includes Realease-16 number of CCE), the slot CCE limit of the second PDCCH configuration being 56.times.2=112 when .mu. is 0, is mentioned and also see para [0061] wherein one PDCCH monitoring configuration (e.g., for scheduling eMBB data that includes Realease-15 number of CCE & BD) may have slot BD limits of 44/36/22/20 for subcarrier spacing 15 kHZ/30 kHZ/60 kHZ/120 kHZ, and slot CCEs limits of 56/56/48/32 for subcarrier spacing 15 kHZ/30 kHZ/60 kHZ/120 kHZ, is mentioned and another PDCCH monitoring configuration (e.g., for scheduling URLLC data that includes Realease-16 number of CCE & BD) having different BDs/CCEs limits, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of TSUTOMU MU and BEHRAVAN et al. to have the first PDCCH 
Regarding claims 10 and 20, TSUTOMU MU and BEHRAVAN et al. together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU and BEHRAVAN et al. together are silent in teaching the method/apparatus of claims 1 and 11, wherein the first PDCCH monitoring configuration is used on enhanced mobile broadband (eMBB) traffic, and wherein the second PDCCH monitoring configuration is used on ultra-reliable low-latency communication (URLLC) traffic. 
	However, LIN et al. teach a method/apparatus (see Abstract and Fig.19), wherein the first PDCCH monitoring configuration is used on enhanced mobile broadband (eMBB) traffic, and wherein the second PDCCH monitoring configuration is used on ultra-reliable low-latency communication (URLLC) traffic (see para [0049] wherein the UE receiving, from a base station (e.g., a gNB), a first PDCCH monitoring configuration and a second PDCCH monitoring configuration, is mentioned and the first PDCCH monitoring configuration being used for the eMBB service, and the second PDCCH monitoring configuration being used for the URLLC service , is mentioned). 
.

Response to Arguments
9.	Applicant's arguments filed on 01/03/2022 have been fully considered but they are not persuasive. 
10.	Applicant’s amendment of independent claims 1 and 11 necessitated new citations and explanations of the references as presented in the current office action.
11.	In pages 7-11 of Applicant’s Remarks, regarding amended independent claim 1, Applicant mainly mentions that the purported combination of Wu and Behravan would produce a method or an apparatus involving switching between one PDCCH scheduling pattern, which includes a coarse PDCCH scheduling pattern, and another PDCCH scheduling pattern, which includes both the coarse PDCCH scheduling pattern and a find PDCCH scheduling pattern and this is quite different from, and cannot be said to be equivalent to, switching between a first PDCCH monitoring configuration, which includes a coarse PDCCH scheduling pattern, and a second PDCCH monitoring configuration, 
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. TSUTOMU MU clearly teaches determining a first physical downlink control channel (PDCCH) monitoring configuration and a second PDCCH monitoring configuration (see Fig.3 and page 9, lines 35-42 wherein the UE according to the first monitoring period for monitoring the PDCCH, is mentioned and also wherein the base station indicating the second monitoring period, and the UE is configured to monitor the PDCCH according to the second monitoring period, is mentioned) and TSUTOMU MU also teaches switching to the second PDCCH monitoring configuration to perform the PDCCH monitoring in an event that the switch condition is triggered (see page 10, lines 25-27 wherein the UE monitoring the PDCCH according  to the second monitoring period, in which case, the second monitoring period may be greater than the first monitoring period, is mentioned and also see page 11, lines 15-23 wherein switching to the second PDCCH monitoring configuration to perform the PDCCH monitoring, is mentioned). 
BEHRAVAN et al. clearly teach in para [0016] that the PDCCH search space monitoring configuration further comprises an indication whether a search space may be monitored using fewer than the configured number of blind decodes (which clearly includes the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern). BEHRAVAN et al. also teach in para [0017] that the wireless device comprises processing circuitry operable to receive a PDCCH search space monitoring configuration from a network node, the monitoring configuration second PDCCH monitoring configuration) comprises a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces and the processing circuitry is further operable to monitor each search space according to the monitoring configuration (i.e., the monitoring periodicity and the number of blind decodes (that includes fine PDCCH scheduling pattern based on number of blind decodes). Thus, the above teaching of  BEHRAVAN et al. is clearly equivalent to having, as per broadest reasonable interpretation (BRI) of claim limitation, “wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern and wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern” and the combination of both Wu and Behravan’s above teaching is still equivalent to, ‘switching between a first PDCCH monitoring configuration, which includes a coarse PDCCH scheduling pattern and a second PDCCH monitoring configuration, which includes a fine PDCCH scheduling pattern’ as BEHRAVAN et al. teaches first PDCCH monitoring configuration and second PDCCH monitoring configuration comprising coarse PDCCH scheduling pattern and fine PDCCH scheduling pattern respectively based on number of blind decodes as mentioned above. Thus, TSUTOMU MU and BEHRAVAN et al. together teach all the limitations of independent claim 1 as already mentioned above under Claim Rejections.
12.	The above Examiner’s response of independent claim 1 is also applicable to the independent claim 11 and the rejection of all other claims is already mentioned above under Claim Rejections.



Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	SUN et al. (US Pub. No: 2021/0168809 A1) disclose mechanisms for reducing power consumption of a terminal device in 5G wireless communication system.
	JIANG et al. (US Pub. No: 2021/0144798 A1) disclose mechanisms for channel detection indication for a terminal device in 5G wireless communication system.
	LEE et al. (US Pub. No: 2020/0154412 A1) disclose mechanisms that provide techniques for allocating a number of physical downlink control channel (PDCCH) blind decoding candidates to a user equipment (UE) in dual connectivity mode in wireless communication system. 
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        3/9/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477